Citation Nr: 1021418	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
PTSD, claimed as a nervous condition.  In April 2007, the 
Board remanded this issue to the AMC to provide the Veteran 
additional notice pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and to conduct further evidentiary 
development, including obtaining updated VA treatment 
records, private treatment records, and making an attempt to 
verify the Veteran's reported PTSD stressors.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In October 2007, the Board again remanded 
this matter, noting that an attempt to seek verification of 
the Veteran's reported PTSD stressors through official 
channels had not been made.  The Board remanded this matter 
again to ensure that an attempt be made to verify the 
Veteran's purported stressors through official channels.  
After reviewing the record, which shows that the AMC made a 
request for verification to United States Army and Joint 
Services Records Research Center (JSRRC), and that JSRRC 
issued a response, the Board concludes that all remand 
instructions issued by the Board have been complied with and 
these matters are once again before the Board.  See Stegall 
v. West, supra.

In addition, the Board notes that the Veteran submitted an 
original claim for service connection for a "nervous 
condition resulting from my combat experience in Korea."  By 
December 2003 rating decision, the RO adjudicated the claim 
and denied service connection for PTSD, claimed as a nervous 
condition.  Therefore, the claim for service connection, on 
the merits, as reflected on the title page of this decision, 
was broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009).  The Board will therefore 
analyze the Veteran's claim in the present appeal under that 
framework, based on the Clemons precedent and appropriate 
review of the evidence of record.  As this matter was 
essentially considered by the RO in the December 2003 rating 
decision and since the claim has been denied due to lack of a 
verified stressor (as opposed to lack of a current 
disability), such expansion of the issue on appeal is not 
prejudicial to the Veteran.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has an 
acquired psychiatric disorder, to include PTSD, related to 
any incident or event in military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2003, April 2007, 
and November 2007 that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that the Veteran has been specifically advised of 
the need to provide detailed information regarding his 
reported in-service stressor events, such that attempted 
verification of such stressors may be made.  Moreover, in the 
April 2007 and November 2007 letters, the Veteran was advised 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  He has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has an acquired 
psychiatric disorder, to include PTSD, that may be related to 
an in-service stressor event.  As discussed in detail below, 
the claim is being denied because there is no verification of 
his claimed in-service stressors and no other diagnoses of an 
acquired psychiatric disorder other than PTSD.  Because the 
claimed stressors have not been corroborated, an examination 
to provide an opinion on any relationship between an acquired 
psychiatric disorder, to include PTSD, and the claimed 
stressors would not be relevant.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records.  The record 
reflects that the Appeals Management Center (AMC) made an 
attempt at stressor verification through the JSRRC.  As 
explained above, a VA examination is not necessary in this 
matter.  The Board acknowledges that not all of the service 
treatment records (STRs) and service personnel records for 
the Veteran's service may be on file.  The RO requested his 
STRs and personnel records and was notified that the record 
was fire-related (to the 1973 fire at NPRC) and that the 
original copies were moldy or brittle and could not be 
mailed; however, photocopies of partial records were 
associated with the claims folder.  In such situations, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
the case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005).  Thus, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic disabilities, such as a psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV); a 
link, established by medical evidence, between the claimant's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of such veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).

III. Factual Background and Analysis

The Veteran's service personnel records, although partially 
obliterated, do show his military occupational specialty 
(MOS) during service was non-combat in nature "lt veh 
driver" (light vehicle driver).  He served in Korea from May 
28, 1953 to July 27, 1953.  No awards, medals, or decorations 
indicative of combat involvement are shown in his records.  
During his service in Korea, he was assigned to 726th Trans 
Trk Co.  On a DD Form 47, completed in March 1952 at 
induction, it was noted in the physical profile section that 
he had third degree pes planus and anxiety state (3).   

The Veteran contends he has a nervous condition - PTSD - 
related to in-service combat-related stressor events.  The 
available STRs do not show a report of or diagnosis of any 
acquired psychiatric disorder, to include PTSD.  There is 
however, competent medical evidence of a current disability.  
Post-service VA and private treatment records show that PTSD 
has been diagnosed, and the earliest treatment record showing 
such a diagnosis was dated in 2003 - which was close to 50 
years after his discharge from active duty service.  This gap 
of years in the record militates against a finding that the 
Veteran suffered a chronic mental disability during service, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Additionally, since PTSD is the 
only current psychiatric disability shown, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD, and the claim must be denied in this regard.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer v. 
Derwinski, supra; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the claim for service connection for PTSD, the 
Board notes that in a statement dated in September 2003, the 
Veteran reported that his nervous condition started while he 
was in combat in Korea and was too close to the impact area 
of naval artillery impact areas from the battleships Missouri 
and New Jersey, both of which were firing 16" guns.  
Additionally, in a handwritten statement received in April 
2005, he reported that he experienced bombings and ambushes 
in service that contributed to his PTSD.  He indicated these 
incidents took place in 1952 - 1953 in northern South Korea.  
He indicated he was assigned to the "76 Truck Co".  In 
another handwritten statement, dated in May 2007, the Veteran 
reported that in Korea bombs were dropped and "Charlie came 
over every night dropping 60 mortar rounds".  He indicated 
he was put in a tent with 16 other men and they were afraid 
all the time.  He claimed he drove an ammunition truck to the 
front line and that he had dreams about when they hauled dead 
bodies to the holding tent.  He claimed he did not remember 
each incident in the war, or the date or time.  

In April 2007, the Board remanded this matter in order that 
VA could make attempts to verify the Veteran's reported 
stressor events.  No such attempts were made, and this matter 
was again remanded in October 2007.  

The record reflects that the AMC made a request for 
verification to the JSRRC.  In March 2010, the JSRRC 
responded that research was coordinated through the National 
Archives and Records Administration (NARA) and that the 
Command Reports submitted by the 726th Transportation Truck 
Company, covering May to July 1953, were researched.  These 
reports documented that the 726th was assigned to the 70th 
Trans Battalion and was attached to the 52nd Trans Bn for 
operations.  In June 1953, under the 52nd, the 726th hauled 
225 tons of supplies daily.  There were no reports of 
ambushes, bombing incidents, accidents, or major mechanical 
failures found in the documents.  It was also noted that the 
Report covering July 1953 was researched, and verified that 
the 726th Trans Co transported missions resulting in a total 
of 644,000 passenger miles without an accident, mechanical 
failure, ambush incident, or serious bombing event during the 
cited period.  

In rendering a decision regarding the current claim, the 
Board acknowledges that this is not a straightforward case, 
and that the evidence is not as clear cut as one might 
prefer.  However, turning to the basic evidentiary concerns 
that must be addressed in a claim for service connection for 
PTSD, the Board concludes, after carefully reviewing the 
record, that although the Veteran has a diagnosis of PTSD 
which has been medically linked by post-service examiners to 
his self-reported combat stressor experiences in Korea, 
neither his exposure to combat nor any of his reported 
stressors has been sufficiently corroborated, which vitiates 
reliance upon such alleged stressors by those medical 
personnel.  See Doran, Moreau, supra.

The Board acknowledges that the Veteran has reported several 
basic in-service stressor events, including ambushes and 
bombings, and that every night "Charlie came over dropping 
60 mortar rounds".  The record reflects that the Veteran 
served in Korea for approximately two months - from May 28, 
1953 to July 27, 1953.  With regard to the Veteran's reported 
stressors, in March 2010 the JSRRC responded that after 
researching records for the Veteran's unit, covering May to 
July 1953, there were no reports of ambushes, bombing 
incidents, accidents, or major mechanical failures found 
during the cited period.  Thus, JSRRC was unable to verify 
the Veteran's reported stressor events.  The Board notes that 
the AMC drafted a memorandum in March 2010 regarding its 
formal finding of lack of information required to corroborate 
stressors associated with a claim of service connection for 
PTSD.  The AMC noted that the Veteran failed to provide a 
two-month specific date range of when the incidents occurred.  
In that regard, the Board notes that service personnel 
records show that the Veteran was only in Korea for 
approximately two months.  Thus, the two-month specific date 
range has been provided.  The Veteran has not, however, 
provided any additional details regarding the ambushes and 
bombings - such as specific locations or other incident-
specific information - thus additional attempts at 
verification need not be attempted.  Moreover, the Board 
concludes that without such additional detail being provided, 
the claimed in-service stressors cannot be verified.  The 
record reflects that the Veteran has been provided many 
opportunities  to provide more details regarding stressor 
events; thus, there is no indication that another remand to 
try to obtain more details (for another JSRRC request) would 
bear any fruit.

Thus, the Board concludes that none of the post-service 
evidence of record corroborates the Veteran's claimed in-
service stressors.  Although the VA medical records discussed 
above reflect his allegations that he was subjected to 
stressful experiences through combat in Korea, these records 
are based solely on the Veteran's statements and cannot 
therefore be used to corroborate such statements.  In 
addition, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of the type of stressors described 
by the Veteran in this case.  Moreau, Cohen, supra.

There is no doubt that the Veteran's service in Korea placed 
him in the combat theater.  However, it is the experiencing 
of specific stressor events, rather than the mere presence in 
an area in which combat might arise, which may constitute 
valid support for a diagnosis of PTSD.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "neither 
appellant's military specialty . . . nor his service records, 
disclose that the nature of his duties exposed him to a more 
than ordinary stressful environment, even given the fact that 
service in a combat zone is stressful in some degree to all 
who are there, whatever their duties and experiences").

The Board acknowledges that the Veteran has reported he has 
suffered from a nervous condition since service.  These 
reports are considered credible lay evidence of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, these statements are not considered 
competent or probative evidence of an actual diagnosis of a 
psychiatric disability, or of a causal nexus to service, 
because the Veteran is not competent, as a layperson, to 
provide an opinion or evidence as to matters involving 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board appreciates the Veteran's statements in this 
matter, and it views with high regard his active duty 
service, including in Korea.  As to the PTSD claim, however, 
the Board is constrained to search the record for 
corroboration of alleged stressors when official records are 
negative for participation in combat.  Unfortunately, the 
record does not show that the Veteran participated in combat, 
and therefore his stressors must be verified.  In addition, 
there have been inconsistencies and vagueness in his reported 
stressors, verification attempts have been futile, and the 
record does not contain the level of specificity needed for 
the JSSRC to further attempt to verify the claimed stressors.

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified or corroborated in-
service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  Because the evidence 
preponderates against the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


